t c no united_states tax_court judith a barnes f k a judith genrich petitioner v commissioner of internal revenue respondent docket no filed date on date p filed a request for equitable relief from joint_and_several_liability with respect to her and her ex-spouse’s tax underpayment on date r issued a final notice_of_determination denying the requested relief on date p filed a second request for equitable relief with respect to the same underpayment providing more detailed factual allegations and alleging that in her ex-husband and his business_associate had been convicted of criminal securities fraud by letter dated date r declined to reconsider his original denial of relief on date p filed her petition in this court r filed a motion to dismiss for lack of jurisdiction subsequently p filed motions to enjoin collection on the ground that r had improperly levied upon her property during the pendency of this proceeding held p’s second claim for relief was essentially duplicative of her first claim for relief and was not a qualifying request for relief pursuant to sec_1_6015-1 income_tax regs held further the court lacks jurisdiction under sec_6015 because p failed to petition the court within days of the date final notice_of_determination held further this court lacks jurisdiction under sec_6015 to enjoin r’s collection action paul s boone for petitioner francis c mucciolo and miriam d dillard for respondent opinion thornton judge this case arises from a request for relief from joint_and_several_liability under sec_6015 with respect to petitioner’s unpaid taxes for this case is before us on respondent’s motion to dismiss for lack of jurisdiction and petitioner’s motions to enjoin collection for the reasons discussed below we shall grant respondent’s motion to dismiss for lack of jurisdiction and deny petitioner’s motions to enjoin collection background on their joint federal_income_tax return petitioner and her then spouse nathan genrich mr genrich reported but did not fully pay their tax_liability arising from the sale of real_property owned by petitioner petitioner and mr genrich divorced in subsequently petitioner filed with respondent form_8857 request for innocent spouse relief and separation of unless otherwise indicated all section references are to the internal_revenue_code as amended liability and equitable relief dated date seeking equitable relief from joint_and_several_liability with respect to the underpayment an attachment to her form_8857 stated the following statement is provided as an explanation pursuant to code sec_66 regarding application of innocent_spouse_rule taxpayer’s lack of knowledge the taxpayer was unaware of any of the details of the joint tax_return since she had not seen the return prior to the return being filed her signature was forged on the return although the taxpayer was aware of the sale of her property she was told that the taxes would be paid from funds in husband’s possession the facts and circumstances the taxpayer received a portion of the sale price at closing she was told that her former husband had sufficient funds to pay the related tax_liability in fact the taxpayer learned that these funds as well as additional_amounts were given by her former husband to terry cattell great western who is presently being sought by the fbi for securities fraud in letter dated date and sent by certified mail to petitioner’s last_known_address respondent determined that petitioner was not entitled to equitable relief pursuant to sec_6015 the letter stated this letter is your final notice of our determination an attachment to the letter provided a detailed explanation of respondent’s reasons for denying the requested relief the letter further stated you can contest our determination by filing a petition with the united_states tax_court you have days from the date of this letter to file your petition the court cannot consider your case if the petition is filed late petitioner did not petition this court within the 90-day period about 5½ years later petitioner filed with respondent a second form_8857 dated date seeking equitable relief under sec_6015 with respect to the underpayment this second request for relief included a more detailed statement of factual allegations than was included with her first request for relief and contained the new allegation that in mr genrich and his business_associate terry cattell had been convicted of criminal securities fraud on date respondent sent petitioner letter 3657c stating we received form_8857 request for innocent spouse relief and separation of liability and equitable relief you do not meet the basic eligibility requirements because our records show you previously filed form_8857 on december for tax_year and your claim wa sec_2 the attachment to letter dated date indicated that petitioner’s request for relief was denied because petitioner had not established that she had no knowledge or reason to know that the tax would not be paid petitioner had not established that she would suffer economic hardship if relief were not granted and the tax underpayment was allocable to petitioner because it arose from the sale of real_estate owned solely by petitioner consider sic and denied since the facts have not changed no further action can be taken on your request for relief on date while residing in florida petitioner filed her petition for redetermination of the decision set forth by the commissioner of internal revenue in the final notice_of_determination dated date and as amended by its letter 3657c dated date on date respondent filed his motion to dismiss for lack of jurisdiction on the ground that the petition was not filed in response to a notice that would confer jurisdiction on this court on date petitioner filed a motion to enjoin collection with respect to a levy that petitioner alleged respondent had improperly issued after petitioner filed her petition on date the court held a hearing on both motions and ordered briefs on date petitioner filed an emergency motion to restrain collection alleging that respondent had issued a notice of public auction sale of the levied-upon property for date discussion respondent’s motion to dismiss for lack of jurisdiction in general spouses who file a joint federal_income_tax return are jointly and severally liable for the full amount of the tax_liability shown or required to be shown on the return sec_6013 114_tc_276 if certain requirements are met however an individual may seek relief from joint_and_several_liability under sec_6015 petitioner seeks equitable relief under sec_6015 sec_6015 provides that in the case of an individual who requests equitable relief under sec_6015 this court has jurisdiction to determine the appropriate relief if the petition is filed i at any time after the earlier of-- i the date the secretary mails notice of the secretary’s final_determination of relief available to the individual or ii the date which is months after the date such request is made with the secretary and ii not later than the close of the 90th day after the date described in clause i i there is no dispute that the petition was not filed within days of respondent’s mailing of the notice of final_determination on date petitioner contends however that her petition is timely because it was filed within days of respondent’s letter 3657c dated date which petitioner characterizes variously as an amendment to the notice and as in effect respondent’s final_determination alternatively petitioner contends if respondent’s date because petitioner seeks relief from underpayments of tax rather than understatements of tax relief is not available to her under sec_6015 or c letter does not constitute a determination within the meaning of sec_6015 then the petition is timely pursuant to sec_6015 because more than months have elapsed since date when she made her most recent request for relief for the reasons discussed below we disagree with petitioner’s contentions sec_6015 provides the secretary shall prescribe such regulations as are necessary to carry out the provisions of this section the regulations under sec_6015 provide that a qualifying request for equitable relief under sec_6015 is the first timely claim for relief from joint_and_several_liability for the tax_year for which relief is sought sec_1_6015-1 income_tax regs as an exception to this general_rule the regulations permit a second election in an instance where an individual seeks relief under sec_6015 which provides for allocation of a deficiency for individuals who are no longer married are legally_separated or are not members of the same household and a change in the individual’s marital status etc as of the time of the second election opens the door to relief for which the individual was previously ineligible id see 116_tc_272 if mrs vetrano became eligible to elect relief under sec_6015 after the date of the first election then she could make a second election under sec_6015 the regulations further provide a requesting spouse is entitled to only one final administrative determination of relief under sec_1_6015-1 which encompasses requests for equitable relief from joint_and_several_liability on a joint_return for a given assessment unless the requesting spouse properly submits a second request for relief that is described in sec_1_6015-1 sec_1_6015-5 income_tax regs petitioner does not dispute the validity of these regulations nor otherwise express disagreement with respondent’s position that these regulations rationally promote the government’s legitimate interest in finality with respect to administrative claims for relief under sec_6015 there is also no dispute that petitioner does not come within the exception described in sec_1_6015-1 income_tax regs permitting second elections in certain situations pursuant to sec_6015 respondent contends and petitioner does not dispute that in both her initial form_8857 dated date and her second form_8857 dated date petitioner sought an administrative determination of equitable relief under sec_6015 with respect to her tax underpayment petitioner petitioner does not dispute that her form_8857 request for innocent spouse relief and separation of liability and equitable relief dated date was her second request for equitable relief pursuant to sec_6015 notwithstanding that the attachment to her earlier form_8857 dated date stated that this initial request for equitable relief was continued contends that in filing the second form_8857 she was trying to bring to respondent’s attention facts which were neither in existence at the time her claim was initially decided nor during the time available to petition this court the only such new fact that petitioner specifically relies upon in this proceeding however is the conviction of mr genrich and his business_associate for criminal securities fraud although petitioner’s second request for relief contained more detailed factual allegations than were presented in her first request for relief the discussion in respondent’s letter dated date shows that most of these allegations had been raised and considered during administrative review of her first request for relief on the basis of our careful review of the record we conclude that petitioner’s second request for relief presented essentially the same factual basis and ground for relief as the continued pursuant to sec_66 to the contrary in her petition petitioner avers that her form_8857 dated date sought equitable relief pursuant to sec_6015 we deem petitioner to have waived any argument that her form_8857 dated date represented her first request for equitable relief pursuant to sec_6015 on brief petitioner contends that the criminal conviction of her ex-spouse and his business_associate is material to her claim for relief but does not otherwise explain what relevance if any this allegation has with respect to two of the three grounds on which respondent originally denied relief namely that petitioner had not established that she would suffer economic hardship if relief were not granted and that the tax underpayment was allocable to petitioner because it arose from the sale of real_estate that she owned first claim for relief and is best characterized as seeking reconsideration of her first request for relief with reiterations of those claims cf irs v 318_f3d_536 3d cir holding that the submission of a duplicative second administrative claim_for_refund under sec_6532 did not start the 2-year limitations_period anew although the statute does not expressly address whether an individual may invoke this court’s jurisdiction by resubmitting a previously denied request we do not believe the 90-day limitations_period of sec_6015 should be defeated or protracted by the simple expedient of filing a succession of duplicative claims cf 112_tc_123 resubmission of an interest abatement claim did not vest this court with jurisdiction under sec_6404 petitioner contends that respondent’s letter 3657c dated date was in effect respondent’s final_determination or an amendment to the final_determination we disagree neither the statute nor the regulations prescribe the exact form or content of a notice of final_determination of relief particularly in the light of the fact that petitioner has not challenged the validity of the subject regulations we need not and do not decide whether a second request for relief that is based on grounds or facts sufficiently dissimilar from those underlying the first request for relief might revive the right to petition for review by this court under sec_6015 in analogous situations in analyzing whether the commissioner’s letter to a taxpayer constituted a statutory_notice_of_deficiency this court has looked to whether the letter purported to be a deficiency_notice and whether the commissioner intended it as such see 88_tc_167 84_tc_1308 affd 787_f2d_939 4th cir affd sub nom 787_f2d_1541 11th cir affd sub nom 790_f2d_51 8th cir affd sub nom 791_f2d_383 5th cir affd without published opinion sub nom becker v commissioner 799_f2d_753 7th cir affd sub nom 800_f2d_987 10th cir affd sub nom 800_f2d_633 6th cir affd 814_f2d_1356 9th cir on the basis of our careful review of the letter 3657c that respondent sent to petitioner on date we conclude that it does not purport to be a final notice of the statute requires the individual requesting relief to petition the tax_court no later than days after the secretary mails the notice of final_determination by certified or registered mail to the taxpayer’s last_known_address sec_6015 ii respondent suggests on brief that because the letter 3657c was not mailed in this manner it cannot be considered in effect a final notice_of_determination the record does not clearly establish how the letter 3657c was mailed but we are not prepared to say that improper mailing of an otherwise valid final notice_of_determination would deprive this court of jurisdiction determination under sec_6015 or an amendment to the original notice of final_determination and was not intended as such the letter 3657c sent to petitioner does not state that it represents a final_determination of relief available under sec_6015 or an amendment to the prior notice of final_determination and does not contain instructions on how to petition the tax_court by contrast the letter sent to petitioner on date states that it is the final notice of respondent’s determination provides instructions on how and when to petition the tax_court and includes a detailed explanation of respondent’s reasons for denying the request for relief pursuant to the internal_revenue_manual irm letter 3657c is the form to be used to explain that a sec_6015 claim for relief has been previously disallowed administration irm cch pt at big_number date the character of the letter 3657c sent to petitioner is consistent with this provision after noting that petitioner’s previous request for sec_6015 relief had been considered and denied the letter 3657c states since the facts have not changed no further action can be taken on your request for relief although as discussed infra the internal_revenue_manual irm does not have the force of law we look to these provisions as indications of respondent’s intent with respect to the issuance to petitioner of letter 3657c on brief petitioner contends the obvious inference is that if facts had changed or additional information was found which had not been considered previously petitioner would have met the basic eligibility requirements and the claim would have moved forward to an evaluation of the facts and a ruling on same petitioner cites provisions of the irm which indicate that in some instances the commissioner might reconsider a notice of final_determination on the basis of newly submitted or newly addressed information it is well settled however that the irm does not have the force of law is not binding on the commissioner and does not confer any rights on the taxpayer see eg 447_f3d_706 9th cir affg tcmemo_2004_13 126_f3d_915 7th cir 986_f2d_1389 11th cir affg tcmemo_1991_237 matthews v commissioner tcmemo_2008_126 in any event we are not petitioner cites irm pt date which states a final_determination or a claim previously closed as nonqualified will be reconsidered anytime a requesting spouse rs submits additional information or when the irs has failed to address the information previously sent not previously considered as long as the collection statute expiration date csed or refund statute expiration date rsed is still open as respondent notes in his response to petitioner’s emergency motion to restrain collection irm pt was first issued on date approximately months after respondent issued the letter 3657c persuaded that the letter 3657c materially erred in characterizing the facts as unchanged in sum pursuant to the regulations petitioner’s second form_8857 was not a qualifying request for relief and petitioner was not entitled to a second final administrative determination of relief with respect thereto see sec_1_6015-1 sec_1_6015-5 income_tax regs moreover the letter 3657c which she received in response to her second form_8857 did not constitute a notice of final_determination within the meaning of sec_6015 consequently because petitioner failed to timely petition this court within days of the notice of final_determination issued date this court lacks jurisdiction for similar reasons we reject petitioner’s alternative argument that the commissioner’s failure to issue a notice of final_determination within months of petitioner’s filing her second form_8857 provides this court jurisdiction under sec_6015 because the second form_8857 was not a qualifying request for relief and did not entitle petitioner to a second determination respondent’s failure to issue a second determination does not provide a basis for invoking this court’s jurisdiction pursuant to sec_6015 petitioner’s motions to enjoin collection sec_6015 provides that no levy or proceeding in court shall be made begun or prosecuted against the individual requesting equitable relief under subsection f if a petition has been filed with the tax_court under subparagraph a until the decision of the tax_court has become final sec_7421 broadly prohibits suits to restrain assessment or collection except as provided in certain enumerated sections including sec_6015 sec_6015 provides in relevant part ii authority to enjoin collection actions -- notwithstanding the provisions of sec_7421 the beginning of such levy or proceeding during the time the prohibition under clause i is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this subparagraph to enjoin any_action or proceeding unless a timely petition has been filed under subparagraph a emphasis added because as just discussed petitioner failed to file a timely petition pursuant to sec_6015 this court has no jurisdiction to enjoin respondent’s collection action accordingly an order and order of dismissal for lack of jurisdiction will be entered
